Name: Commission Regulation (EC) NoÃ 812/2007 of 11 July 2007 opening and providing for the administration of a tariff quota for pigmeat allocated to the United States of America
 Type: Regulation
 Subject Matter: America;  tariff policy;  international trade;  animal product
 Date Published: nan

 12.7.2007 EN Official Journal of the European Union L 182/7 COMMISSION REGULATION (EC) No 812/2007 of 11 July 2007 opening and providing for the administration of a tariff quota for pigmeat allocated to the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 11(1) thereof, Whereas: (1) The agreement in the form of an exchange of letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, in the course of their accession to the European Union (2), approved by Council Decision 2006/333/EC (3), provides for the opening of a specific tariff quota allocated to the United States for imports of 4 722 tonnes of pigmeat. (2) Commission Regulation (EC) No 1233/2006 of 16 August 2006 opening and providing for the administration of an import tariff quota of pigmeat allocated to the United States of America (4) has to be amended substantially. Regulation (EC) No 1233/2006 should therefore be repealed and replaced by a new regulation. (3) Commission Regulations (EC) Nos 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (5) and 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (6) should apply, save as otherwise provided for in this Regulation. (4) In order to maintain a regular flow of imports, the quota period from 1 July to 30 June of the following year should be subdivided into a number of subperiods. In any event, under Regulation (EC) No 1301/2006 licences are valid only up to and including the last day of the tariff quota period. (5) The tariff quota should be administered on the basis of import licences. For this purpose, it is important to specify the arrangements for submitting applications and the details that should appear on the licence applications and the licences themselves. (6) In view of the risk of speculation inherent in the system in question in the pigmeat sector, precise conditions should be laid down as regards operators' access to the tariff quota scheme. (7) For appropriate administration of the tariff quotas, the security linked to the import licences should be set at EUR 20 per 100 kilograms. (8) In the interest of the operators, the Commission should establish the quantities that have not been applied for, which are to be carried over to the following subperiod in accordance with Article 7(4) of Regulation (EC) No 1301/2006. (9) Access to the tariff quota should be subject to the presentation of a certificate of origin issued by the authorities of the United States in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (7). (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 1. A tariff quota for the import of 4 722 tonnes of pigmeat products originating in the United States of America is hereby opened on an annual basis for the period 1 July to 30 June of the following year. The serial number of the quota shall be 09.4170. 2. The CN codes of products benefiting from the arrangements referred to in paragraph 1 and the applicable rate of customs duty are fixed in Annex I hereto. Article 2 Regulations (EC) Nos 1291/2000 and 1301/2006 shall apply, save as otherwise provided for in this Regulation. Article 3 The quantity established for the annual quota period shall be spread out over four subperiods, as follows: (a) 25 % from 1 July to 30 September; (b) 25 % from 1 October to 31 December; (c) 25 % from 1 January to 31 March; (d) 25 % from 1 April to 30 June. Article 4 1. For the purposes of applying Article 5 of Regulation (EC) No 1301/2006, import licence applicants shall, when submitting their first application for a given annual quota period, furnish proof that they imported or exported, during each of the two periods referred to in that Article, at least 50 tonnes of products covered by Article 1 of Regulation (EEC) No 2759/75. 2. Licence applications may relate to several products covered by different CN codes and originating in the United States. In such cases, all the CN codes and their descriptions must be entered in boxes 16 and 15, respectively, of the licence application and the licence itself. Applications must be for a minimum of 20 tonnes and a maximum of 20 % of the quantity available in the subperiod in question. 3. Licences carry an obligation to import from the United States. 4. Licence applications and licences themselves shall contain: (a) in box 8, the country of origin and the entry yes marked by a cross; (b) in box 20, one of the entries listed in Annex II, Part A. Box 24 of the licences shall contain one of the entries listed in Annex II, Part B. Article 5 1. Licence applications may be submitted only in the first seven days of the month preceding each of the subperiods referred to in Article 3. 2. A security of EUR 20 per 100 kilograms shall be lodged at the time of submission of the licence application. 3. Not later than the third working day following the final date of the period for submitting applications, Member States shall notify the Commission of the total quantities applied for, expressed in kilograms. 4. Licences shall be issued as of the seventh working day and at the latest by the eleventh working day following the end of the notification period provided for in paragraph 3. 5. If necessary, the Commission shall establish any quantities that have not been applied for, and these shall be added automatically to the quantity for the following quota subperiod. Article 6 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission by the end of the first month of each quota subperiod of the total quantities in kilograms for which licences have been issued, as referred to in Article 11(1)(b) of that Regulation. 2. Member States shall notify the Commission, before the end of the fourth month following each annual tariff quota period, of the quantities actually released for free circulation under this Regulation in the course of the period concerned, expressed in kilograms. 3. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission of the quantities, in kilograms, covered by unused or partly used import licences, in the first instance at the time of the application for the last subperiod and then again before the end of the fourth month following each annual period. Article 7 1. By way of derogation from Article 23 of Regulation (EC) No 1291/2000 the import licences shall be valid for 150 days from the first day of the subperiod for which they have been issued. 2. Without prejudice to Article 9(1) of Regulation (EC) No 1291/2000, the rights deriving from the licences may be transferred only to transferees satisfying the eligibility conditions set out in Article 5 of Regulation (EC) No 1301/2006 and Article 4(1) of this Regulation. Article 8 When goods are released into free circulation they shall be subject to the presentation of a certificate of origin issued by the competent authorities of the United States in accordance with Articles 55 to 65 of Regulation (EEC) No 2454/93. The origin of the products covered by this Regulation shall be determined in accordance with the provisions in force in the Community. Article 9 Regulation (EC) No 1233/2006 is hereby repealed. References to the repealed Regulation shall be construed as references to this Regulation and read in accordance with the correspondence table in Annex III. Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 124, 11.5.2006, p. 15. (3) OJ L 124, 11.5.2006, p. 13. (4) OJ L 225, 17.8.2006, p. 14. (5) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (6) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (7) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). ANNEX I Serial number CN codes Description of goods Applicable duty Total quantity (tonnes) (product weight) 09.4170 ex 0203 19 55 ex 0203 29 55 Boned loins and hams, fresh, chilled or frozen EUR 250/tonne 4 722 ANNEX II PART A Entries referred to in the first subparagraph of Article 4(4)(b): In Bulgarian : Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   812/2007. In Spanish : Reglamento (CE) no 812/2007. In Czech : NaÃ Ã ­zenÃ ­ (ES) Ã . 812/2007. In Danish : Forordning (EF) nr. 812/2007. In German : Verordnung (EG) Nr. 812/2007. In Estonian : MÃ ¤Ã ¤rus (EÃ ) nr 812/2007. In Greek : KÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 812/2007. In English : Regulation (EC) No 812/2007. In French : RÃ ¨glement (CE) no 812/2007. In Italian : Regolamento (CE) n. 812/2007. In Latvian : Regula (EK) Nr. 812/2007. In Lithuanian : Reglamentas (EB) Nr. 812/2007. In Hungarian : 812/2007/EK rendelet. In Maltese : Ir-Regolament (KE) Nru 812/2007. In Dutch : Verordening (EG) nr. 812/2007. In Polish : RozporzÃ dzenie (WE) nr 812/2007. In Portuguese : Regulamento (CE) n.o 812/2007. In Romanian : Regulamentul (CE) nr. 812/2007. In Slovak : Nariadenie (ES) Ã . 812/2007. In Slovenian : Uredba (ES) Ã ¡t. 812/2007. In Finnish : Asetus (EY) No: 812/2007. In Swedish : FÃ ¶rordning (EG) nr 812/2007. PART B Entries referred to in the second subparagraph of Article 4(4): In Bulgarian : Ã ½Ã °Ã ¼Ã °Ã »Ã Ã ²Ã °Ã ½Ã µ Ã ½Ã ° Ã ¾Ã ±Ã Ã °Ã Ã ° Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ° Ã Ã °ÃÃ ¸Ã Ã ° Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã ¿ÃÃ µÃ ´Ã ²Ã ¸Ã ´Ã µÃ ½Ã ¾Ã Ã ¾ Ã ² Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   812/2007. In Spanish : reducciÃ ³n del arancel aduanero comÃ ºn prevista en el Reglamento (CE) no 812/2007. In Czech : snÃ ­Ã ¾enÃ ­ spoleÃ nÃ © celnÃ ­ sazby tak, jak je stanoveno v naÃ Ã ­zenÃ ­ (ES) Ã . 812/2007. In Danish : toldnedsÃ ¦ttelse som fastsat i forordning (EF) nr. 812/2007. In German : ErmÃ ¤Ã igung des Zollsatzes nach dem GZT gemÃ ¤Ã  Verordnung (EG) Nr. 812/2007. In Estonian : Ã ¼hise tollitariifistiku maksumÃ ¤Ã ¤ra alandamine vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 812/2007. In Greek : Ã Ã µÃ ¯Ã Ã Ã · Ã Ã ¿Ã Ã ´Ã ±Ã Ã ¼Ã ¿Ã  Ã Ã ¿Ã Ã ºÃ ¿Ã ¹Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã , Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 812/2007. In English : reduction of the common customs tariff pursuant to Regulation (EC) No 812/2007. In French : rÃ ©duction du tarif douanier commun comme prÃ ©vu au rÃ ¨glement (CE) no 812/2007. In Italian : riduzione del dazio della tariffa doganale comune a norma del regolamento (CE) n. 812/2007. In Latvian : RegulÃ  (EK) Nr. 812/2007 paredzÃ tais vienotÃ  muitas tarifa samazinÃ jums. In Lithuanian : bendrojo muito tarifo muito sumaÃ ¾inimai, nustatyti Reglamente (EB) Nr. 812/2007. In Hungarian : a kÃ ¶zÃ ¶s vÃ ¡mtarifÃ ¡ban szereplÃ  vÃ ¡mtÃ ©tel csÃ ¶kkentÃ ©se a 812/2007/EK rendelet szerint. In Maltese : tnaqqis tat-tariffa doganali komuni kif jipprovdi r-Regolament (KE) Nru 812/2007. In Dutch : Verlaging van het gemeenschappelijke douanetarief overeenkomstig Verordening (EG) nr. 812/2007. In Polish : CÃ a WTC obniÃ ¼one jak przewidziano w rozporzÃ dzeniu (WE) nr 812/2007. In Portuguese : reduÃ §Ã £o da Pauta Aduaneira Comum como previsto no Regulamento (CE) n.o 812/2007. In Romanian : reducerea tarifului vamal comun astfel cum este prevÃ zut de Regulamentul (CE) nr. 812/2007. In Slovak : ZnÃ ­Ã ¾enie spoloÃ nej colnej sadzby, ako sa ustanovuje v nariadenÃ ­ (ES) Ã . 812/2007. In Slovenian : zniÃ ¾anje skupne carinske tarife v skladu z Uredbo (ES) Ã ¡t. 812/2007. In Finnish : Asetuksessa (EY) N:o 812/2007 sÃ ¤Ã ¤detty yhteisen tullitariffin alennus. In Swedish : nedsÃ ¤ttning av den gemensamma tulltaxan i enlighet med fÃ ¶rordning (EG) nr 812/2007. ANNEX III Correspondence table Regulation (EC) No 1233/2006 This Regulation Article 1 Article 1 Article 2 Article 3 Article 3  Article 4(1)(a) Article 4(1) Article 4(1)(b) Article 4(2), first subparagraph Article 4(1)(c) Article 4(2), second subparagraph Article 4(1)(d) Article 4(3) Article 4(1)(e) Article 4(3) Article 4(1)(f) Article 4(3) Article 4(2)  Article 5(1), first subparagraph Article 5(1) Article 5(1), second subparagraph  Article 5(2)  Article 5(3) Article 5(2) Article 5(4), first subparagraph Article 5(3) Article 5(4), second subparagraph  Article 5(5)  Article 5(6)  Article 5(7)  Article 5(8), first subparagraph Article 5(4) Article 5(9)  Article 5(10) Article 6(2) Article 6(1), first subparagraph Article 7(1) Article 6(1), second subparagraph  Article 6(2)  Article 7 Article 8 Article 8, first subparagraph Article 2 Article 8, second subparagraph  Article 9 Article 10 Annex I Annex I Annex II Annex II, Part A Annex III Annex II, Part B Annex IV  Annex V  Annex VI 